                                                             USDC
         Case 1:14-cv-00581-VEC Document 407 Filed 04/09/21 Page 1 ofSDNY
                                                                      2
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
                                                             DATE FILED: 



                                                                        MEMO ENDORSED
                                                       April 9, 2021
By ECF
The Honorable Valerie E. Caproni
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    SEC v. Penn, et al., No. 14 Civ. 0581 (VEC)

Dear Judge Caproni:

         Plaintiff Securities and Exchange Commission (“SEC”) respectfully writes, pursuant to the
Court’s Order of March 31, 2021 (Dkt. No. 396), to submit a proposed amended judgment against
Defendant Lawrence E. Penn III (“Penn”) reflecting a revised prejudgment interest amount,
together with the supporting calculations. In addition, for the reasons described below, the SEC
submits a proposed corrected turnover order concerning frozen funds at First Republic Bank (“First
Republic”) and a new proposed order concerning the release of the contents of Defendant Camelot
Group International’s safe deposit box at J.P. Morgan Chase Bank, N.A. (“Chase”). The SEC has
filed the proposed amended judgment and two proposed orders separately on ECF as Dkt. Nos.
403, 404, and 405, respectively.
        First, as noted in the SEC’s moving papers for its turnover motion and in footnote 24 of the
March 31 Order, the Court’s October 1, 2018 Judgment against Penn (Dkt. No. 300) included
prejudgment interest in an amount calculated from the date of the last improper withdrawal until the
anticipated payoff date, without accounting for the fact that a small amount of the misappropriated
funds had been frozen in the meantime. The prejudgment interest calculations attached as Exhibit A
calculate prejudgment interest on the assets subject to the freeze only for the time period before the
Court entered the freeze Order (Dkt. No. 2), to ensure that no prejudgment interest is awarded on
assets while they were frozen. Specifically, to calculate the revised prejudgment interest amount, the
SEC separately calculated prejudgment interest on two amounts and added them together. First, the
SEC calculated prejudgment interest on the frozen funds of Penn and non-parties Camelot
Acquisitions Secondary Opportunities GP, LLC, CM Growth Capital Partners, L.P. f/k/a Camelot
Acquisitions Secondary Opportunities Offshore, LP, and CASO Co-Invest A, LLC—all of whose
assets have been ordered turned over in partial satisfaction of the Judgment against Penn—only
until the date the SEC’s Complaint was filed (that is, before the freeze Order). Second, for the
portion of Penn’s disgorgement that the frozen funds will not satisfy, the SEC calculated
prejudgment interest through the then-anticipated payoff date of October 8, 2018 (17 days from the
date the SEC submitted its original prejudgment interest calculation, Dkt. No. 299), because no
frozen assets are implicated in that amount. Exhibit A shows these calculations.
            Case 1:14-cv-00581-VEC Document 407 Filed 04/09/21 Page 2 of 2
   Hon. Valerie E. Caproni
   April 9, 2021
   Page 2

          The amended proposed judgment, whose revised prejudgment interest amount reflects the
   sum of the two amounts described above, is attached as Exhibit B and has been separately filed on
   ECF as a proposed judgment (Dkt. No. 403). A Microsoft Word version has been sent by email to
   CaproniNYSDChambers@nysd.uscourts.gov. A blackline of the proposed judgment against the
   judgment entered in October 2018 is attached as Exhibit C. The SEC respectfully requests that the
   Court enter the proposed order nunc pro tunc. The only other changes to the amended judgment are
   those necessary to reflect the current procedural posture of the case.
           The SEC next respectfully requests that the Court enter a proposed corrected turnover order
   concerning frozen funds at First Republic. The turnover order directing First Republic (Dkt. No.
   399) to turn over frozen funds contains a typo in one of the account numbers. The SEC therefore
   respectfully requests that the Court enter a corrected order, which is attached as Exhibit D and has
   been separately filed on ECF as a proposed order (Dkt. No. 404). A Microsoft Word version has
   been sent by email to CaproniNYSDChambers@nysd.uscourts.gov. A blackline of the proposed
   order against the one previously entered is attached as Exhibit E.
           Finally, the SEC respectfully requests that the Court issue an additional order with respect to
   Defendant Camelot Group International’s former safe deposit box at Chase. Although the SEC
   requested, and the Court approved (see Dkt. No. 396 at 36), a release of the freeze on the property
   formerly contained in the safe deposit box, the proposed order submitted by the SEC and entered
   by the Court (Dkt. No. 401) referred only to “accounts” with zero or negative balances. It did not
   mention the safe deposit box property, which has no assigned dollar value, and did not provide a
   process by which Chase could try to return the box’s contents to its owner or, if unable to do so,
   dispose of the contents. To clarify that process, the SEC respectfully requests that the Court enter
   the proposed order, which is attached as Exhibit F and has been separately filed on ECF as a
   proposed order (Dkt. No. 405). A Microsoft Word version has been sent by email to
   CaproniNYSDChambers@nysd.uscourts.gov.
                                                          Respectfully submitted,


                                                          Karen E. Willenken
                                                          Senior Counsel
   cc:     Keith W. Miller, Esq. (by email)
           Lawrence E. Penn III (by email)


$Q\UHVSRQVHE\0U3HQQWRWKH6(& VUHYLVHGFDOFXODWLRQRISUHMXGJPHQWLQWHUHVWLVGXHQRODWHUWKDQ
7XHVGD\$SULODW30

SO ORDERED.


                             'DWH$SULO
                             'DWH$
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
